Citation Nr: 1703847	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel






INTRODUCTION

The Claimant served on active duty from August 2006 to February 2007.  The Claimant also served verified and unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from August 2006 to April 2012 in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Milwaukee, Wisconsin. 

In July 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.

In December 2015, the Claimant withdrew her request for a videoconference hearing before the Board.  38 C.F.R. § 20.704(e) (2016).

The Board has re-characterized the claim to a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Claimant if further action is required.


REMAND

The Claimant's service personnel records show that she began her service in the Army Reserves in August 2006 and was discharged in April 2012.  See November 2013 Information Report.  During that time, the Claimant had periods of active duty, ACDUTRA, as well as INACDUTRA service.  See DD Form 214; see also U.S. Army Human Resource Command Printout.

While the Claimant's DD Form 214 verifies active duty service from August 2006 to February 2007, she asserts that she had further active duty service in November 2007 and January 2008.  See US Army Human Resources Command Printout (Claimant handwrote a note indicating additional service periods she believed qualified as active duty service).

Further, while a U.S. Army Human Resource Command Printout details the Claimant's periods of ACDUTRA and INACDUTRA from June 2007 to October 2008, there is no evidence of record regarding the Claimant's ACDUTRA or INACDUTRA service between October 2008 and April 2012.

Therefore, the Board finds that further verification of the Claimant's active duty, ACDUTRA, and INACDUTRA service is necessary to adjudicate this claim.

Next, the Board finds that an additional VA mental health examination is necessary to adjudicate this claim in light of the Claimant's distinct periods of active duty, ACDUTRA, and INACDUTRA service, which will dictate what, if any, evidentiary presumptions she will be afforded; and her contention that she was not diagnosed with any psychiatric disorder until induction into service.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (holding that absent established veteran status, presumptions of service connection are not applicable).

The record is unclear as to when the Claimant was diagnosed with her psychiatric disorders.  In a June 2012 Statement in Support of Claim, she asserted that she was diagnosed with PTSD in service in 2007 by a medical review officer.  However, in a June 2014 Statement in Support of Claim, she asserted a medical review officer created a Physical Profile based on the assumption that she had prior diagnoses for acquired psychiatric disorders.  

A review of her service treatment records (STRs) shows the Claimant's August 2006 Enlistment Examination is negative for any acquired psychiatric disorders.  In fact, her STRs are negative for any psychiatric disorders during active duty service.  The first reference to a psychiatric disorder in the Claimant's STRs is a March 2007 Office Visit Note, in which the examiner indicated the Claimant reported the onset of anxiety symptoms four weeks prior.  Cf. May 2007 Office Visit Note (Claimant reported onset of anxiety symptoms years ago).  The examiner's assessment indicated an anxiety state not otherwise specified.

The first reference to PTSD in the Claimant's STRs is made in a November 2007 Physical Profile, which noted PTSD, anxiety, and depression.  While the November 2007 Physical Profile also noted the Claimant was receiving treatment for anxiety at that time, no such notes were made regarding PTSD or depression.  Two subsequent Physical Profiles similarly noted PTSD, but none confirmed a formal diagnosis of PTSD in service.  See November 2011 Physical Profile (PTSD and anxiety noted); see also February 2012 Physical Profile (PTSD, anxiety, and depression noted); cf. May 2010 Physical Profile (only anxiety is noted).  

The first evidence of record indicating a diagnosis of PTSD is an October 2011 Psychiatry Initial Assessment from Dr. Shaffer.  In diagnosing the Claimant with PTSD and panic disorder, Dr. Shaffer took into consideration the Claimant's report of numerous life stressors; a 2004 house fire on Christmas Eve that killed her grandmother, cousin, and niece; chaotic family background; and being sexually abused as a child.  

The next evidence of record indicating a diagnosis of PTSD is an August 2012 Outpatient Psychiatry Diagnostic Assessment from Dr. Lichtsinn.  In diagnosing the Claimant with social anxiety disorder and PTSD, Dr. Lichtsinn took into consideration the Claimant's report of suffering from PTSD symptoms since 2004, after she lost relatives in a house fire and significant anxiety symptoms.  Despite the PTSD diagnosis, Dr. Lichtsinn noted the Claimant no longer met the full criteria for PTSD.  

The medical evidence of record also shows the Claimant received counseling from K. Anderson, a clinical social worker, from August 2011 through June 2012, for an adjustment disorder; more specifically, mixed anxiety and depressed mood.  See August 2011 Adult Diagnostic Assessment Report; see also June 2012 Psychotherapy Note.  

Later in an April 2013 Addendum to a VA Psychiatric Evaluation, a doctor diagnosed the Claimant with anxiety without a rule out of PTSD and social anxiety disorder.  In reaching these diagnoses, the doctor took into consideration the fact the Claimant carried a diagnosis of PTSD and her report of numerous traumatic experiences in her life. 

Then in a July 2013 VA Examination Report, the examiner diagnosed the Claimant with major depression, related to a complicated and ongoing bereavement.  In reaching this conclusion, the examiner took into consideration the Claimants lay statements, as well as the treatment records associated with the claims file.  The examiner concluded the Claimant did not meet the criteria for a PTSD diagnosis.

For the foregoing reasons, it is unclear when, if at all, the Claimant's acquired psychiatric disorders manifested in service or were aggravated in service. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain verification of all periods (specific dates) of ACDUTRA and INACDUTRA service during the Claimant's Army Reserve service from August 2006 to April 2012.  All verified periods of service and efforts to obtain these records should be fully documented in the claims file.

2. Thereafter, the RO should schedule the Claimant for a VA mental health examination to ascertain the nature and etiology of any current psychiatric disorder, to include PTSD; or any psychiatric disorder that had its onset in service.

After reviewing the record and a thorough examination and interview of the Claimant, the examiner should diagnose any current acquired psychiatric disorder(s) or any psychiatric disorder that had its onset in service.  

For each psychiatric disorder diagnosed:

a. The examiner should opine whether the evidence clearly and unmistakably shows the psychiatric disorder had its onset prior to the Claimant's induction into service in August 2006.

i. If so, the examiner should opine whether the evidence clearly and unmistakably shows the psychiatric disorder was not permanently worsened during service beyond its natural progression in service.

ii. If not, the examiner should opine when the psychiatric disorder first manifested.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during the Claimant's active duty or ACDUTRA service.  The examiner should identify with specificity the date/date range the disorder first manifested.

The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder is caused by or aggravated by the Claimant's active duty or ACDUTRA service.  

For a diagnosis of PTSD, the examiner should state whether the claimed in service stressor(s) support the diagnosis and whether it is at least as likely as not (50 percent probability or greater) that the PTSD is caused or aggravated by the in service stressor(s).  The examiner should identify with specificity the date/date range of the in service stressor(s).

b. The examiner should provide a complete rationale for any opinion(s) rendered. 

3. Thereafter, the RO should readjudicate the claim.

The Claimant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).


